OPINION AND ORDER
PER CURIAM.
While approaching Hong Kong International Airport, Thai Airways Flight PG-601 crashed into the sea; 24 passengers were drowned and three passengers and two crew members were seriously injured. There were 73 passengers and a crew of seven aboard the plane at the time of the crash. Twenty-four actions resulting from this accident are presently pending in three different federal district courts. See Schedule A. The majority of these actions (66% percent) are pending in the Northern District of California and counsel for certain of these plaintiffs filed a motion to transfer the remaining cases to the Northern District of California for coordinated or consolidated pretrial proceedings. Counsel representing the defendants in all actions subsequently filed a motion requesting such a transfer.
After notice to all counsel a hearing was held in San Francisco to consider the motions and at that time, counsel representing all plaintiffs stated that they favored the proposed transfer. It is undisputed that common questions of fact exist and that the transfer to one district pursuant to 28 U.S.C. § 1407 will be for the convenience of- parties and witnesses and will promote the just and efficient conduct of these actions. We are satisfied that the Northern District of California is the most appropriate district to conduct such pretrial proceedings.
The Honorable Richard H. Chambers, Chief Judge of the Ninth Circuit has assigned Senior Judge Pierson M. Hall of the Central District of California temporarily for service in the transferee court, and that court through Chief Judge Harris, has consented to the assignment by the Panel of these cases to Judge Hall.
IT IS THEREFORE ORDERED that the cases listed on the attached Schedule A now pending in the Eastern Districts of California and New York are hereby transferred under 28 U.S.C. § 1407 to the Northern District of California and assigned to the Honorable Pierson M. Hall for coordinated or consolidated pretrial proceedings.
*391SCHEDULE A
Eastern District of California
1. Robert Olson, etc. v. Sud Aviation, et al. Civil Action No. S872
Eastern District of New York
2. Charles V. Hume, etc. v. Thai Airways International, Limited, et al. Civil Action No. 68C 149
3. Charlotte M. Bergstrom v. Thai Airways International, Limited, et al. Civil Action No. 68C 150
4. Francis B. Toler, Jr., etc. v. Thai Airways International, Limited, et al. Civil Action No. 68C 448
5. Helen Latham v. Thai Airways International, Limited, et al. Civil Action No. 68C 611
6. Hazel L. Forsman v. Thai Airways International, Limited, et al. Civil Action No. 68C 612
7. Maury M. Tepper, etc. v. Thai Airways International, Limited, et al. Civil Action No. 67C 1128
Northern District of California
8. Richard Stevenson, etc. v. Sud Aviation, et al. Civil Action No. 49234
9. Betty Fong v. Sud Aviation, et al. Civil Action No. 49267
10. Bonnie M. Wong v. Sud Aviation, et al. Civil Action No. 49268
11. Luther B. Martin, etc. v. Thai Airways International, Limited, et al. Civil Action No. 49345
12. Mary Stewart Malone v. Thai Airways International, Limited, et al. Civil Action No. 49471
13. Gene Hajime Ono, etc. v. Thai Airways International, Limited, et al. Civil Action No. 49472
14. Quie Suie Fong, etc. v. Thai Airways International, Limited, et al. Civil Action No. 49473
15. Harry Edwards & Henrietta Edwards v. Sud Aviation, et al. Civil Action No. 49503
16. Dorothea M. Firkins, etc. v. Thai Airways International, Limited, et al. Civil Action No. 49532
17. Barbara Shute v. Thai Airways International, Limited, et al. Civil Action No. 49761
18. Ellen W. Therkelsen v. Thai Airways International, Limited, et al. Civil Action No. 49762
19. Karen Norberg v. Thai Airways International, Limited, et al. Civil Action No. 49763
20. Ralph R. Cowper and Margaret Cowper v. Thai Airways International, Limited, et al. Civil Action No. 49764
21. Katherine D. Morten v. Thai Airways International, Limited, et al. Civil Action No. 49765
22. Kenneth R. Canfield and Janice V. Canfield v. Thai Airways International, Limited Civil Action No. 49766
23. Frances Lindquist and Marilyn Lindquist, etc. v. Thai Airways International Limited, et al. Civil Action No. 49767
24. Marian Conlon v. Thai Airways International, Limited, et al. Civil Action No. 49768